DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, --an-- should be added after “determining” in line 1; --and-- should be added after “measurements;” in line 6; and “a” should be changed to --an optical-- in line 7.
In claim 4, --optical-- should be added after “wherein the” in line 1;
In claim 7, there is lack of antecedent basis in the claim for “the degraded condition” in line 2.
In claim 9, it is not clear if the cable recited in 3 is referring to the cable recited in line 4 of base claim 1; and there is lack of relationship between the operating of the Raman-based OTDR system, as recited in line 2, with the operating of the DTS system recited in lines 3-4 of base claim 1.
In claim 10, there is lack of relationship between the claimed steps with the steps recited in base claim 1 and intervening claim 9; and it is not clear how the different types of optical fibers are determined, as recited in line 3.
	In claims 2-10, --,-- should be added after claim 1, 1, 3, 4, 2, 1, 6, 1, and 9, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0146409 to Hadley in view of the prior art disclosed by applicant in paragraphs 20 and 21 of the published application [hereinafter Prior Art].
Referring to claim 1, Hadley discloses a distributed temperature sensing (DTS) method for determining and optical fiber feature (paragraphs 4-6) comprising: 
operating a DTS system to obtain temperature measurements at points along a fiber optic cable (paragraph 4); 
determining daily (multiple 24 hour periods) temperature variability at each of the measurement points based on the temperature measurements (paragraph 5); and 
determining a fiber feature indication from the daily temperature variability at the measurement points (paragraphs 4-6).
Hadley does not disclose the feature being a degradation of the optical fiber.
However, it is known in the Prior Art to use optical systems to monitor optical fibers for detecting/tracking degradation of the optical fiber to prevent failure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hadley by including determining a degradation of the optical fiber, as suggested by the Prior Art, to detect and prevent failure.

Referring to claim 2, Hadley in view of the Prior Art disclose a method having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Hadley discloses determining an abnormal temperature indication (change in a condition) from the daily temperature variability at the measurement points (paragraph 6).

Referring to claim 3, Hadley in view of the Prior Art disclose a method having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Hadley discloses the temperature measurements being obtained during a time period comprising a multiple of 24 hours (paragraphs 5, 6).

Referring to claim 7, Hadley in view of the Prior Art disclose a method having all of the limitations of claim 7, as stated above with respect to claim 1, wherein Hadley discloses that the DTS system has a processor for determining the temperature measurements at the points along the fiber optic cable for retrieval, and that the system allows communication of optical fiber measurements and location with a system operator at a remote location without the need for physical access (paragraphs 22, 23, 31); but does not explicitly disclose generating a report to a maintenance facility indicating the degraded condition and its location in the fiber optic cable.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hadley in view of the Prior Art by including generating a report to a maintenance facility indicating the degraded condition and its location in the fiber optic cable in order to allow communication of optical fiber measurements and location with a system operator at a remote location without the need for physical access, as suggested by Hadley.


Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A distributed temperature sensing (DTS) method for determining and optical fiber feature, wherein the fiber degradation is caused by a bending of the fiber optic cable (claim 4); wherein the abnormal temperature indication is caused by a fire proximate to the fiber optic cable (claim 6); and determining any cable installation characteristics from Raman-based OTDR data (claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/17/22